Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A system for forwarding traffic of an endpoint, the system comprising:
the endpoint configured to transmit the traffic generated by an application to a server; and
a security gateway configured to receive the traffic from the endpoint and analyze data related to information security of secure sockets layer (SSL) traffic among the traffic,
wherein the endpoint comprises:
a local redirection module configured to store redirection information including server connection information for transmitting the traffic to the server and to perform redirection related to transmission of the traffic, wherein the local redirection module is configured to perform the redirection with respect to the traffic by using at least one of a network-kernel-based connection redirection method and an application-socket-connection application program (API) hooking method; and
a local proxy module configured to decode the data with respect to the SSL traffic among the traffic received from the local redirection module and then to forward the decoded SSL traffic to the security gateway according to the redirection of the local redirection module.

Independent Claim 8:
8.	A method of forwarding traffic of an endpoint, the method comprising:
storing, by a local redirection module included in the endpoint, redirection information including server connection information for transmitting the traffic generated by an application to a server;
performing, by the local redirection module, redirection related to transmission of the traffic by using at least one of a kernel-based connection redirection method and an application-socket-connection API hooking method;
decoding, by a local proxy module included in the endpoint, data with respect to SSL traffic among the received traffic according to the redirection of the local redirection module; and
forwarding, by the local proxy module, the decoded SSL traffic to a security gateway.

Independent Claim 15:
15.	A system for forwarding traffic of an endpoint, the system comprising:
the endpoint configured to transmit the traffic generated by an application to a server; and
a security gateway configured to receive the traffic from the endpoint and analyze data related to information security of secure sockets layer (SSL) traffic among the traffic,

a local redirection module configured to store redirection information including server connection information for transmitting the traffic to the server and to perform redirection related to transmission of the traffic; and
a local proxy module configured to:
decode the data with respect to the SSL traffic among the traffic received from the local redirection module;
forward the decoded SSL traffic to the security gateway according to the redirection of the local redirection module;
re-encode the decoded SSL traffic and transmit the re-encoded SSL traffic to the server; and
add an Ethernet header, an IP header, and a TCP header to Non-SSL traffic which is not the SSL traffic among the traffic, or to payload data of the decoded SSL traffic, and forward the same to the security gateway.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/